                            UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

                                 Civil Action No. 3:18-cv-000535

PATRICK UDOEWA, on behalf of himself and
all others similarly situated,

        Plaintiff,
v.


ETTAIN GROUP, INC.,

        Defendant.


                                   NOTICE OF SETTLEMENT

        Pursuant to the Court’s April 8, 2019 Order (Dkt. Entry 24) Plaintiff Patrick Udoewa

 (“Plaintiff”) and Defendant ettain group, Inc. (“Defendant” or “Ettain”)(collectively, the

 “Parties”), by and through counsel, hereby notify the Court that the Parties have reached a

 settlement, in principle, resolving the claims presented in this action under the Fair Labor

 Standards Act, 29 U.S.C. § 201, et seq., (“FLSA”) on a collective basis, and respectfully request

 additional time in which to finalize the settlement documentation, including the motion for Court

 approval of the instant FLSA collective settlement. In support of this request, the Parties state as

 follows:

        1.       On April 8, 2019, the Court entered an Order allowing the Parties until May 24,

 2019, to conduct the Initial Attorneys’ Conference or, alternatively, file a “Notice of Settlement.”

 See Dkt. Etnry 24.

        2.       The Parties have negotiated a settlement resolving the FLSA claims presented on a

 collective basis.



                                                  1
       3.      The Parties require some additional time in which to finalize the settlement

paperwork, and prepare and submit to the Court an unopposed motion for approval of the collective

settlement. See e.g., Lynn's Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982).

       4.      Accordingly, and in the interest of judicial economy, the Parties respectfully request

that the Court suspend the current May 24, 2019, deadline to conduct the Initial Attorneys’

Conference, as the Parties’ settlement eliminates the need for a discovery and case management

plan, and allow the Parties up to and including June 28, 2019, to submit the Parties’ proposed

settlement to the Court for approval.

       5.      This request is made in good faith and not for purposes of delay.

       A proposed Order is attached hereto as Exhibit A.

            This the 24th day of May 2019.


 /s/ Philip J. Gibbons, Jr.                          /s/ Meredith A. Pinson_________________
 Philip J. Gibbons, Jr. (N.C. Bar No. 50276)         John G. McDonald (NC Bar No. 23848)
 phil@gibbonsleis.com                                jmcdonald@mcguirewoods.com
 Craig L. Leis (N.C. Bar No. 48582)                  Meredith A. Pinson (NC Bar No. 39990)
 craig@gibbonsleis.com                               mpinson@mcguirewoods.com
 GIBBONS LEIS, PLLC                                  MCGUIREWOODS LLP
 14045 Ballantyne Corporate Place, Suite 325         201 North Tryon Street, Suite 3000
 Charlotte, NC 28277                                 Charlotte, North Carolina 28202
 (704) 612 0038                                      704.343.2170
                                                     704.444.8870 (Facsimile)
 Andrew C. Ficzko (admitted pro hac vice)
 aficzko@stephanzouras.com                           ATTORNEYS FOR DEFENDANT
 Catherine T. Mitchell (admitted pro hac vice)
 cmitchell@stephanzouras.com
 James B. Zouras (admitted pro hac vice)
 jzouras@stephanzouras.com
 Ryan F. Stephan (admitted pro hac vice)
 rstephan@stephanzouras.com
 STEPHAN ZOURAS, LLP
 205 North Michigan Avenue, Suite 2560
 Chicago, Illinois 60601
 (312) 233 1550
 ATTORNEYS FOR PLAINTIFF

                                                 2
                               CERTIFICATE OF SERVICE


       I hereby certify that on May 24, 2019, I filed electronically the foregoing document with

the Clerk of Court using the CM/ECF system which will send notification of such filing to the

following:

                                    Andrew C. Ficzko
                                    Catherine T. Mitchell
                                    James B. Zouras
                                    Ryan F. Stephan
                                    Stephan Zouras, LLP
                                    100 N. Riverside Plaza, Suite 2150
                                    Chicago, IL 60606
                                    Email: aficzko@stephanzouras.com
                                          cmitchell@stephanzouras.com
                                          jzouras@stephanzouras.com
                                          rstephan@stephanzouras.com

                                    Craig Lorne Leis
                                    Philip J. Gibbons , Jr
                                    Gibbons Leis, PLLC
                                    14045 Ballantyne Corporate Place, Ste. 325
                                    Charlotte, NC 28277
                                    Email: craig@gibbonsleis.com
                                           phil@gibbonsleis.com

                                    Counsel for Plaintiff

       This the 24th day of May 2019.


                                            /s/ Meredith A. Pinson_________________
                                            Meredith A. Pinson (NC Bar No. 39990).




                                               3
